Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Rejection of 19-November-2020, applicant has filed an amendment with remarks dated 18-February-2021 [herein “Amendment/Remarks”]. In the Amendments/Remarks, Claims 1, 3 -5, 9, 12-13, 15-17, 20-21, 23, 25-27, 30 and 33 have been amended and claims 6-8 and 31 were canceled.
Regarding claim 1 –
Independent claim 1 was modified to change the phrase “A system comprising:” to now read as “A system comprising: a processor including: an address generator configured to generate a first address information corresponding to a desired location to store data”. The following limitations were added to substantially add significant detail about the connections between the memory storage array, address decoder, address encoder and their connections to the first parity generator and second parity generator from the prior version of the claim “and a parity checker; a memory including: a memory storage array; an address decoder coupled to the memory storage array at a first node by a set of word-lines and a set of bit-lines, wherein the address decoder is configured to receive the first address information and to energize a subset of the set of word-lines and the set of bit-lines in response to receiving the first address information; an address encoder coupled to the memory storage array at a second node by the set of word-lines and the set of bit-lines, wherein the address encoder is configured to encode the subset of the set of word-lines and the set of bit- lines into a second address information”. The final limitation of the claim was modified to new read “and wherein [[a]] the parity checker to compare compares the first parity and the second parity to detect a fault that occurred during the storage of the data”.

Regarding claim 3 –
Claim 3 was amended to make the reference to “an address generation unit” in the prior version of the claim consistent with “the address generator” now defined in claim 1 (from which claim 3 depends).

Regarding claim 4 –
Claim 4 was amended to make the reference to “a processor” in the prior version of the claim consistent with “[[a]] the processor” now defined in claim 1 (from which claim 3 and 4 depend).

Regarding claim 5 –
Claim 5 was amended to change the reference to “the address generation unit” in the prior version of the claim consistent with “the address generator  now defined in claim 3 (from which claims 4 and 5 depend).

Regarding claim 9 –
“and in response to determining the second address information does not match the first address information, determining a fault with storage of the data” at the end.

Regarding claim 12 –
	Claim 12 was modified to depend from claim 3 instead of claim 11.

Regarding claim 13 –
	Independent method claim 13 was modified in a fashion consistent with the amendments to system claim 1, including limitations added to substantially add significant detail about the connections between the memory storage array, address decoder, address encoder and their connections to the first parity generator and second parity generator from the prior version of the claim.

Regarding claim 15 –
	Claim 15 was modified to change the phrase “The method of claim 13: wherein the fault is located between an address generation unit and the memory storage array” to now read “The method of claim 13, further comprising: wherein the based on a comparison between the first parity and the second parity, determining, by the processor, a fault is located between [[an]] the address generator .
Regarding claim 16 –
“a processor” to “[[a]] the processor” for consistency with the amendment of claim 13.

Regarding claim 17 –
	Claim 17 was modified to now read “The method of claim 16, wherein: the data is stored in the memory storage array by energizing the subset of  for consistency with the claims from which it depends.

Regarding claim 20 –
	Claim 20 was modified to change “the fault” to “a fault”.

Regarding claim 21 –
	Independent claim 21 was modified in a fashion consistent with the amendments to system claim 1, including limitations added to substantially add significant detail about the connections between the memory storage array, address decoder, address encoder and their connections to the first parity generator and second parity generator from the prior version of the claim.

Regarding claim 23 –
“wherein the fault is located between an address generation unit and the memory storage array” to now read “further comprising: detect, based on a comparison between the first parity and the second parity, a fault .

Regarding claim 25 –
	Claim 25 was amended to change the phrase “instructions cause the processor to decode the first address information” to now read as “address decoder is configured .

Regarding claim 26 –
	Claim 26 was modified to change the phrase “instructions cause the processor” to now read as “address encoder is configured .

Regarding claim 27 –
	Claim 27 was changed to depend from claim 23.

Regarding claim 30 –
	Independent claim 30 was amended to change the phrase “a first parity generator configured to generate a first parity based on a first address information corresponding to a desired location to store data in a memory storage array” to now read as “a first parity generator configured to generate a first parity based on a first address information corresponding to a desired location to store data in a memory storage array, wherein the first address information is based on data operands in a processor”. The following limitations were added to substantially add significant detail about the connections between the memory storage array, address decoder, address encoder and their connections to the first parity generator and second parity generator from the prior version of the claim “wherein the set of word-lines and the set of bit-lines couples an address decoder to the memory storage array at a first node, the address decoder configured to receive the first address information; wherein the set of word-lines and the set of bit-lines couples the memory storage array to an address encoder at a second node, the address encoder configured to output the second address information; and wherein the address encoder is coupled to the second parity generator”. The final limitation of the claim was modified to new read “and compare the first parity and the second parity.

Regarding claim 33 –
	Claim 33 was modified to change the phrase “wherein the fault is located between” to now read “wherein the parity checker is configured to detect, based on a comparison between the first parity and the second parity, a fault is located between”.

During an Examiner initiated interview on 11-March-2021, examiner and the applicant’s representative discussed further modification to independent claim 21 (and its dependent 
These further amendments have been approved by applicant’s representative and are presented in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Chuck Koch (Reg. No. 58,669) on 11-March-2021. The application has been amended as follows:
CLAIM LISTING
	The newly amended claims (21, 25 and 26) are below:
21. (Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
generate a first parity based on a first address information corresponding to a desired location to store data in a memory storage array;
compare a second parity based on a second address information corresponding to a set of word-lines and a set of bit-lines that were energized during storage of the data, the set of 


wherein an address encoder is coupled to the memory storage array at a second node and the address encoder is configured to encode the set of word-lines and the set of bit-lines of the actual location where the data was stored in the memory storage array into the second address information; and
wherein the memory storage array is coupled to an address decoder at a first node, the
address decoder configured to receive and decode the first address information; and
wherein the address decoder is configured to energize the set of word-lines and the set of bit-lines in response to receiving and decoding the first address information.

25. (Canceled)

26. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to providing increased protection from faults that may occur between the initial generation of address information and the decoding of that address information into word-line enable values and bit-line enable values for memory storage arrays.

A system comprising: a processor including: an address generator configured to generate a first address information corresponding to a desired location to store data; a first parity generator to generate a first parity based on the first address information; and a parity checker; a memory including: a memory storage array; and a second parity generator; the second address information representative of an actual location where the data was stored in the memory storage array.
The prior art does not teach an address decoder coupled to the memory storage array at a first node by a set of word-lines and a set of bit-lines, nor does it teach an address encoder coupled to the memory storage array at a second node by the set of word-lines and the set of bit-lines, wherein the address encoder is configured to encode the subset of the set of word-lines and the set of bit- lines into a second address information; and a second parity generator coupled to the address encoder.
	As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 will is allowable. As a result, the claims which depend from claim 1 (2-5 and 9-12) are also allowable.

Independent claim 21 also cites essentially the same limitation described above and is therefore allowable, as are the claims which depend from claim 21 (22-24 and 27-29).
Independent claim 30 also cites essentially the same limitation described above and is therefore allowable, as are the claims which depend from claim 30 (32 and 33).

In summary, claims 1-5, 9-24, 27-30 and 32-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111